
	
		I
		112th CONGRESS
		1st Session
		H. R. 2674
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2011
			Mrs. McMorris Rodgers
			 (for herself, Mr. Rush,
			 Mrs. Emerson,
			 Ms. Brown of Florida,
			 Mr. Owens,
			 Mr. Clarke of Michigan,
			 Mrs. Capito,
			 Mr. Cleaver, and
			 Mr. Young of Florida) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend section 340B of the Public Health Service Act to
		  improve the provision of discounts on drug purchases for certain safety net
		  providers.
	
	
		1.Short titleThis Act may be cited as the
			 340B Program Improvement
			 Act.
		2.Extension of discounts
			 to inpatient drugs
			(a)In
			 generalSection 340B of the
			 Public Health Service Act (42 U.S.C. 256b) is amended—
				(1)in subsection (a)—
					(A)in paragraphs (1),
			 (2), and (5), by striking covered outpatient drug each place
			 such term appears and inserting covered drug; and
					(B)in paragraphs (1),
			 (7), and (9), by striking covered outpatient drugs each place
			 such term appears and inserting covered drugs;
					(2)in subsection
			 (b)(2)(B) by striking paragraph (3)(A) and inserting
			 paragraph (3); and
				(3)in subsection (d),
			 by striking covered outpatient drugs each place such term
			 appears and inserting covered drugs.
				(b)Medicaid credits
			 on inpatient drugsSection
			 340B of the Public Health Service Act (42 U.S.C. 256b) is amended by inserting
			 after subsection (b) the following new subsection:
				
					(c)Medicaid credits
				on inpatient drugs
						(1)In
				generalFor each cost
				reporting period, based on the most recently filed Medicare cost report under
				title XVIII of the Social Security Act and subject to paragraph (5), a hospital
				described in subparagraph (L), (M), (N), or (O) of subsection (a)(4) and
				enrolled to participate in the drug discount program under this section shall
				provide to each State that has a plan for medical assistance under title XIX of
				such Act and that makes payment to such hospital for covered drugs provided to
				Medicaid recipients for inpatient use, a credit on the estimated annual
				purchases by such hospital of such covered drugs provided to such Medicaid
				recipients.
						(2)Amount of
				credit
							(A)In
				generalThe credit described
				in paragraph (1), with respect to a hospital and cost reporting period
				described in such paragraph shall be equal to—
								(i)the product
				of—
									(I)the sum of the annual credit amounts
				(described in subparagraph (B)) calculated under subparagraph (B)(i) for each
				dosage form and strength of each covered drug purchased by the hospital during
				the cost reporting period; and
									(II)the estimated
				percentage of the purchases of covered drugs by the hospital during such period
				attributable to Medicaid recipients for inpatient use, as determined in
				accordance with subparagraph (D); and
									(ii)subject to paragraph (3)(D), reduced by the
				amount by which the Medicaid inpatient reimbursement (as defined in
				subparagraph (E)(ii)) of the hospital for such period was reduced as a result
				of participation in the drug discount program under this section during such
				period by the hospital, as determined in accordance with subparagraph
				(E).
								(B)Annual credit
				amountsFor purposes of
				subparagraph (A)(i)(I), an annual credit amount, with respect to a covered drug
				purchased by a hospital described in paragraph (1) during a cost reporting
				period of the hospital—
								(i)is
				equal to the sum of the quarterly credit amounts calculated under subparagraph
				(C)(i), for each of the 4 quarters of the cost reporting period for such
				covered drug; and
								(ii)shall be calculated for each dosage form
				and strength of such covered drug.
								(C)Quarterly credit
				amountsFor purposes of
				subparagraph (B)(ii), a quarterly credit amount, with respect to a covered drug
				purchased by a hospital described in paragraph (1) during a quarter of the cost
				reporting period of the hospital—
								(i)is
				equal to the product of—
									(I)the total number of units of each dosage
				form and strength of such covered drug purchased by the hospital during such
				quarter;
									(II)the average
				manufacturer price of the covered drug (for the unit of the dosage form and
				strength involved) during such quarter; and
									(III)half of the
				rebate percentage for the covered drug, as defined in subsection (a)(2);
				and
									(ii)shall be calculated for—
									(I)each dosage form
				and strength of the covered drug purchased by the hospital; and
									(II)each of the 4
				quarters of such cost reporting period.
									(D)Percentage of
				drug purchases attributable to medicaid recipients for impatient
				useFor purposes of
				subparagraph (A)(i)(II), the estimated percentage of the drug purchases of the
				hospital attributable to Medicaid recipients for inpatient use shall be equal
				to the Medicaid inpatient drug charges as reported on the most recently filed
				Medicare cost report of the hospital, divided by the total drug charges
				reported on the cost report.
							(E)Credit
				offset
								(i)In
				generalFor purposes of subparagraph (A)(ii), the amount by which
				the Medicaid inpatient reimbursement of a hospital, with respect to a cost
				reporting period, is reduced as a result of the participation in the drug
				discount program under this section by the hospital shall be computed as the
				difference between—
									(I)the Medicaid inpatient reimbursement that
				would have otherwise been payable to the hospital for the cost reporting period
				if the hospital did not participate in such drug discount program; and
									(II)the actual
				Medicaid inpatient reimbursement payable to the hospital for the cost reporting
				period.
									(ii)Medicaid
				inpatient reimbursement definedFor purposes of this subsection,
				the term Medicaid inpatient reimbursement means the total payments
				received by the hospital under the State plan under title XIX of the Social
				Security Act for providing inpatient services to Medicaid recipients.
								(3)Requirements
							(A)In
				generalA hospital shall not
				be required to provide a credit under paragraph (1) to a State unless, not
				later than 30 days after receiving the information described in subparagraph
				(B), the State calculates in accordance with paragraph (2) the amount of the
				credit owed by the hospital under paragraph (1) and provides the hospital with
				both the amount of such credit so owed and an explanation of how the State
				calculated such credit.
							(B)Hospital
				provision of informationNot
				later than 30 days after the date of the filing of the most recently filed
				Medicare cost report of a hospital described in paragraph (1), the hospital
				shall provide the State involved with the information described in
				subparagraphs (C)(i)(I) and (D) of paragraph (2). With respect to each covered
				drug purchased during the cost reporting period, the hospital shall provide the
				National Drug Code, date of purchase, and the number of units purchased.
				Submission of such information shall not be required if a covered drug has not
				been assigned a National Drug Code at the time of purchase.
							(C)Access to AMP
				and rebate dataThe Secretary
				shall establish a system for giving States access to the information necessary
				for them to calculate credits under paragraph (2), with respect to covered
				drugs, including the average manufacturer price and rebate percentage for such
				covered drugs.
							(D)Credit
				offsetParagraph (2)(A)(ii)
				shall be applied, with respect to a credit owed by a hospital under paragraph
				(1), only if, not later than 30 days after filing the most recent Medicare cost
				report, the hospital submits to the State involved—
								(i)a request for the State to apply such
				paragraph and to calculate the amount described in such paragraph in accordance
				with paragraph (2)(E); and
								(ii)the data needed
				by the State to determine the amount of the Medicaid inpatient reimbursement
				described in paragraph (2)(E)(i)(I) for such hospital.
								(E)DisputesA State and hospital described in paragraph
				(1) shall have access to the same State dispute resolution procedures and
				system applicable to Medicaid reimbursement matters under title XIX of the
				Social Security Act.
							(4)Payment
				deadlineA hospital shall
				provide to a State the credits owed by such hospital under paragraph (1) not
				later than 60 days after the hospital receives the information described in
				paragraph (3)(A).
						(5)Opt
				outA hospital shall not be
				required to provide a credit under paragraph (1) to a State if the hospital and
				State agree to an alternative arrangement.
						(6)Offset against
				medical assistanceAmounts
				received by a State under this subsection shall be considered to be a reduction
				in the amount expended under the State plan for medical assistance for purposes
				of section 1903(a)(1) of the Social Security Act.
						(7)Medicaid
				recipient definedFor
				purposes of this subsection, the term Medicaid recipient means,
				with respect to a State, an individual who receives benefits under the State
				plan under title XIX of the Social Security Act.
						.
			(c)Conforming
			 amendmentsSection 1927 of
			 the Social Security Act (42 U.S.C. 1396r–8) is amended—
				(1)in subsection (a)(5)—
					(A)in subparagraph
			 (A), by striking covered outpatient drugs and inserting
			 covered drugs (as defined in section 340B(b)(2) of the Public Health
			 Service Act); and
					(B)by striking
			 subparagraphs (D) and (E); and
					(2)in subsection (c)(1)(C)(i)—
					(A)by redesignating subclauses (II) through
			 (VI) as subclauses (III) through (VII), respectively; and
					(B)by inserting after
			 subclause (I) the following:
						
							(II)any prices charged for a covered drug, as
				defined in section 340B(b)(2) of the Public Health Service
				Act;
							.
					3.Prohibition
			 against duplicate discounts for physician administered drugsSection 340B(a)(5)(A) of the Public Health
			 Service Act (42 U.S.C. 256b) is amended by adding at the end the
			 following:
			
				(iii)Physician
				administered drugsA hospital
				described in subparagraph (L), (M), (N), or (O) of paragraph (4) shall not be
				required under section 1927(a)(7) of the Social Security Act to report National
				Drug Code numbers for drugs administered by a physician (or under a physician’s
				supervision) if the State is precluded from seeking a rebate on such drugs
				because such drugs were purchased at a discount under this section. Nothing in
				this clause shall relieve a hospital of its obligation to submit National Drug
				Codes in accordance with subsection
				(c)(3)(B).
				.
		4.Continued
			 inclusion of orphan drugs in definition of covered outpatient drugs; technical
			 amendment
			(a)In
			 generalSection 340B of the
			 Public Health Service Act (42 U.S.C. 256b) is amended by striking subsection
			 (e).
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to drugs purchased on or after March 30,
			 2010.
			5.Application of
			 rules for determining provider-based status for certain entitiesNotwithstanding any other provision of law,
			 in making determinations of provider-based status under title XVIII of the
			 Social Security Act, the facility or organization shall be treated as
			 satisfying any requirements and standards for geographic location in relation
			 to a hospital or a critical access hospital if the facility or organization is
			 described in subparagraph (L), (M), (N), or (O) of section 340B(a)(4) of the
			 Public Health Service Act (42 U.S.C. 256b(a)(4)).
		
